Per Curiam.
Respondent was admitted to practice by this Court in 2000 and maintained a law office in Baltimore, Maryland.
By order of the Court of Appeals of Maryland, filed December 19, 2003, respondent was disbarred for practicing law in Maryland without being admitted to the Maryland bar. Petitioner moves to reciprocally discipline respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed an affidavit in reply which does not establish any of the defenses to reciprocal discipline (see 22 NYCRR 806.19 [d]). Respondent states that he believed that since he was admitted in New York, admitted to the federal court in Maryland and had taken the Maryland bar examination, he could practice law in Maryland. Respondent expresses sincere remorse for his misconduct.
Under the circumstances presented, we grant petitioner’s motion. We further conclude that the ends of justice will be served by suspending respondent from practice for a period of one year and until further order of this Court (see e.g. Matter of Barneys, 304 AD2d 31 [2003]).
Crew III, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice for a period of one year, effective immediately, and until further order of this Court; and it is further ordered that respondent, while so suspended from practice, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney and counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that, respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).